Citation Nr: 0705089	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
medial meniscectomy with traumatic arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 until October 
1973.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT
 
The veteran's service-connected right knee disability with 
traumatic arthritis is manifested by subjective complaints of 
pain, and limitation of flexion to no less than 130 degrees, 
extension to 0 degrees, and a normal gait with no clinical 
evidence of instability, subluxation, or locking with 
effusion in the joint.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of right medial meniscectomy with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5259, 5260, 5261 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of a September 2003 letter from the agency of original 
jurisdiction AOJ to the veteran.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was requested to submit any relevant evidence 
in his possession to VA.  A March 2006 communication also 
informed the veteran as to the law pertaining to disability 
rating and effective date as the Court required in 
Dingess/Hartman. 

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
veteran after the initial adjudication, the claim was 
readjudicated thereafter, and the veteran has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

The Board observes that the veteran was scheduled for VA 
examinations in May 2006, June 2006, and October 2006.  The 
veteran did not report nor did he reschedule the 
appointments.  The Board observes that there may have been 
some confusion as to the veteran's correct address and 
whether the veteran indeed received notice of either of his 
examinations.  However, the record reflects that the RO sent 
the notices of the examinations to addresses of record that 
were provided to VA by the veteran or obtained through VA 
efforts.  Further, the record does not demonstrate that the 
veteran has claimed that he did not receive notification of 
the examinations nor had he requested that the examinations 
be rescheduled.  In a statement by the veteran received in 
December 2006, he indicated that he waived the 60-day waiting 
period after the October 2006 Supplemental Statement of the 
Case, which noted that the veteran failed to report to the 
above examinations, and asked that his appeal be forwarded to 
the Board.  The October 2006 Supplemental Statement of the 
Case was also sent to the veteran's representative.  
Therefore, in light of the foregoing, the Board will proceed 
to review and decide the claim based on the evidence that is 
of record consistent with 38 C.F.R. § 3.655 (2006).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995); but see Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) (noting that Diagnostic Code 5257 is not predicated 
on loss of range of motion, and thus §§ 4.40 and 4.45, with 
respect to pain, do not apply).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.  

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Historically, the veteran has been rated under Diagnostic 
Code 5259 for residuals of a medial meniscectomy of the right 
knee.  The August 2001 rating decision noted that recent 
private radiographic evidence showed the veteran to have 
traumatic arthritis and stated that it would be considered as 
a part of his overall right knee disability.  In rating the 
veteran's service-connected right knee disability in the 
August 2001 rating decision, the RO assigned a 10 percent 
rating for postoperative right medial meniscectomy with early 
traumatic arthritis under the hyphenated Diagnostic Code 
5010-5259.  The effective date remained the same, October 20, 
1973.  After a total temporary rating (100 percent) was 
assigned from October 12, 2001, under the provisions of 
38 C.F.R. § 4.30 because of a second right medial 
meniscectomy, the veteran's 10 percent rating for 
postoperative right medial meniscectomy with traumatic 
arthritis under Diagnostic Code 5010-5259 was resumed, 
effective December 1, 2001.  

In a statement received in July 2003, the veteran asserts 
that an increased evaluation is warranted for his service-
connected right knee disability.  As the veteran's claim was 
received by VA in July 2003, the rating period on appeal is 
from July 2002, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R.  § 3.400(o)(2) (2006).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2006) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

At that the outset, it is noted that Diagnostic Code 5259, 
for removal of semilunar cartilage, only provides a maximum 
evaluation of 10 percent.  As such, that diagnostic code 
section cannot serve as a basis for a higher rating here. 

The veteran is also rating under Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings.  
Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when the limitation of motion of the specific joint 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applicable for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Note (1) to Diagnostic Code 
5003 states that the 20 percent and 10 percent ratings based 
on X-ray findings, as described above, will not be combined 
with ratings based on limitation of motion.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Under Diagnostic Code 5260, a noncompensable 
evaluation applies for limitation of leg flexion to 60 
degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation applies for limitation of leg extension to 5 
degrees.

At this time, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 
17, 2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the right leg, the veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25.  

From 2001 through 2004, the veteran has had several VA 
examinations of his right knee.  VA examination in July 2001 
revealed flexion to 140 degrees and extension to 0 degrees.  
The Board notes that normal range of motion of a knee is from 
0 degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71a, Plate II (2006).  Upon VA evaluation in October 
2002, the veteran again had full range of motion of the right 
knee.  Upon VA examination in October 2003, the veteran had 
flexion to 130 degrees and extension to 0 degrees.  A June 
2004 VA orthopedic record indicated the veteran's right knee 
had flexion to 130 degrees and extension to 0 degrees.

Based on the objective findings discussed above, the criteria 
for a compensable evaluation for right knee limitation of 
motion under Diagnostic Codes 5260 and/or 5261 have not been 
satisfied.  Moreover, even with consideration of additional 
functional limitation due to factors such as pain and 
weakness under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995), there has been no 
demonstration of functional impairment comparable to the 
criteria for the next-higher rating.  The Board acknowledges 
the veteran's consistent complaints of pain upon prolonged 
walking and standing noted at the aforementioned VA 
evaluations.  The veteran reported at the 2003 VA examination 
that he has used a knee brace "a couple of times."  He 
denied the use of a crutch or cane.  The Board further 
acknowledges that the veteran was able to squat and duck walk 
albeit with complaints of pain.  However, the Board finds 
that these complaints of pain have been contemplated by the 
current rating.  In this regard, the Board notes that the 
reports of the VA evaluations in 2002, 2003, and 2004 have 
assessed the veteran's gait as being normal.

The Board has further considered whether any other diagnostic 
code could serve as a basis for a higher rating here.  
However, as the clinical evidence fails to demonstrate 
impairment of the tibia or fibula, a higher rating under 
Diagnostic Code 5262 is precluded.  Similarly, the evidence 
of record fails to establish ankylosis of the right knee, or 
disability comparable therewith, precluding a higher rating 
under Diagnostic Code 5256.  Under Diagnostic Code 5258, 
semilunar cartilage that is dislocated with frequent episodes 
of "locking," pain and effusion into the joint warrants a 
20 percent evaluation.  A higher rating is not available 
under this code as the record shows the veteran has denied 
locking and the clinical evidence has been negative for 
effusion.  Finally, as previously noted, there is no evidence 
of instability and therefore separate ratings for arthritis 
and instability per VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are 
not for application.

The Board has also considered whether the veteran is entitled 
to a separate rating under any other diagnostic code.  In 
this regard, the Board has considered whether Diagnostic Code 
5257 affords a compensable rating.  Diagnostic Code 5257 
contemplates knee impairment characterized by recurrent 
subluxation or lateral instability.  A 10 percent rating is 
warranted under this Diagnostic Code for slight impairment.  
In order to be entitled to a 20 percent rating under that 
diagnostic code section, the evidence must demonstrate 
moderate impairment.  The Board finds that the clinical 
evidence of record does not demonstrate instability of the 
veteran's service-connected right knee disability.  The 
report of the VA examination in July 2001 indicated that the 
veteran had a negative McMurray test.  It was noted in the 
June 2004 orthopedic record that the veteran's right knee 
strength was 5/5 with flexion and extension.  Further, the 
reports of VA examination from 2002 through 2004 noted that 
the veteran's right knee ligaments were consistently stable.  

In conclusion, there is no basis for and increased or 
separate rating of the veteran's service-connected right knee 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of right medial meniscectomy with traumatic arthritis is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


